internal_revenue_service department of ner ulu a 00-g0 hol sec_2l -0 legend state a state statute c group b employees plan x dear mr washington dc contact person telephone number in reference to date t ep ra t3 jun - fn a letter dated date as supplemented by and date you correspondence dated november requested a ruling concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 hj internal kevenue code of the the following facts and representations have been submitted plan x was created by state statute c the enabling legislation for plan x became effective august retroactive to date plan x is a defined benefit multi-employer government pension_plan as specified in sec_414 of the code it was created to provide retirement disability survivor and death_benefits to designated group b employees who are designated corrections personnel employed by state a and its counties plan x currently ha sec_12 participating employers which include state a and each county in state a which employs corrections personnel prison jail guards etc plan x employee contributions as well as investment_income derived therefrom the money accumulated by plan x is funded by employer and the fund is managed os page by a separate agency of state a called the fund_manager which serves as the fund's trustee the fund is used exclusively to pay benefits to and on behalf of group b employees and their beneficiaries in accordance with the plan's enabling legislation as well as to pay the administrative operation and investment_expenses of plan x and the fund various statutes prohibit any portion of the fund from reverting or otherwise being paid to an employer participating in plan x plan x is a qualified_pension plan under sec_401 of the code further plan x's fund or trust is exempt from federal_income_tax under sec_501 of the code ‘ all employees in positions designated by plan x's enabling legislation and employed by an employer participating in plan xx are required to participate in plan x each group b employee participating in plan x is required to contribute percent of his salary to the plan pursuant to payroll deduction determined by regularly determined actuarial valuations each employer participating in plan x percentage of compensation contributions for its group b employees sufficient under the actuarial valuations to meet both the normal_cost of funding plan x plus the actuarially determined amount required to amortize the unfunded accrued liability of plan x over a rolling 20-year period commencing date is required to make level as an employer may pay a higher level percentage of compensation thereby reducing its unfunded past_service_liability for its participating employees all employer contributions to plan xk are irrevocable and must be used to pay benefits under plan x or to pay expenses of plan x and the fund forfeitures arising because of severance of employment before a participating group b employee becomes eligible for a pension or for any other reason are applied to reduce the cost to the respective employer and not to increase the benefits otherwise payable to group b employees in date plan x's enabling legislation state statute c was amended to include a code sec_414 h pick up provision as follows each participating employer shall pick up the contributions required of members on account of compensation paid after the effective date specified in the resolution of the fund 2ob page manager activating the provisions of this section the picked-up contributions shall be treated as participating employer contributions for the purpose of tax treatment under the code the specified effective date shall not be before the date plan x receives notification from the internal_revenue_service that pursuant to sec_414 of the code the member contributions picked up shall not be included in gross_income for income_tax purposes until the time that the picked-up contributions are distributed by refund or pension payments the participating employers shall pick up the member’s contributions from funds established and available in a retirement deduction account which funds would otherwise have been designated as member contributions and paid to plan x member contributions picked up pursuant to this section shall be treated for ail other purposes in the same extent as member contributions made before the effective date manner and to the same you have represented that state statute c provides that the mandatory employee contributions are being paid_by the participating plan x employers in lieu of contributions by the group b employees and option of choosing to receive the contributed amounts directly instead of having them paid_by the participating plan x employer to plan x the group employee does not have the to date no employer participating in plan x has picked up contributions for its employees pursuant to state statute c since to date plan x has not received notification from the service that any employee contributions picked up pursuant to state statute c will not be included in gross_income for federal_income_tax purposes until the time that the picked-up contributions are distributed based upon the aforementioned facts you request a ruling that amounts picked up by plan x employers in accordance with state statute c on behalf of their employees participating in plan x shall not be considered to be included in such employees’ page gross_income for income_tax purposes until the time that the picked-up contributions are distributed amounts picked up by plan x employers pursuant to state statute c although designated as employee contributions shall be treated as employer contributions for purposes of federal income_taxation and contributions to plan x picked up by plan x employers in accordance with state statute c will be treated by the service as employer contributions and thus excepted from wages under sec_3401 a tax withholding of the code for purposes of federal income sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded in that revenue_ruling the of the code is specified in revenue revrul_77_462 concluded that the school contributions which are picked up by the employer within the meaning of sec_414 ruling 1977_2_cb_358 employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are cistributed to the employees that under the provisions of sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held further a a of the code the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts these revenue rulings established the employer is olay page directly instead of having them paid_by the employer to the pension_plan applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it is immaterial for purposes of the in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to state statute c criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect that participating plan x employers will make contributions in lieu of group b employees’ contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request sec_1 and we conclude that the mandatory employee contributions picked up by participating plan x employers on behalf of group b employees who are participants in plan x will be treated as employer contributions for purposes of federal income_taxation and will not be included in the group b emplovees' gross_income for the year in which such amounts are contributed be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed from plan x these amounts will because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 federal_income_tax withholding purposes to ruling_request income_tax is required from group b employees' salaries with respect to such picked-up contributions a a of the code for we conclude that no withholding of federal therefore with respect in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect page no opinion is expressed as to whether the amounts in question are subject_to tax under the federal insurance to whether the contributions act no opinion is expressed as amounts in question are paid pursuant to a salary reduction of the agreement within the meaning of sec_3121 b code these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 used or cited by others as precedent of the code provides that it may not be sincerely yours a frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice
